Exhibit 10.4

 

AMENDMENT TO EMPLOYMENT AGREEMENT

AND OUTSTANDING STOCK OPTION AGREEMENTS

with Patrick M. Murphy

 

THIS AMENDMENT (this “Amendment”), effective as of July 7, 2005, by and between
Paradyne Networks, Inc., a Delaware corporation (the “Company”), and Patrick M.
Murphy (“Executive”), amends (i) that certain Employment Agreement, dated as of
December 8, 2000, by and between the Company and Executive (the “Employment
Agreement”), and (ii) all stock options to acquire common stock of the Company
held by the Executive immediately prior to July 7, 2005 (the “Options”) and any
stock option agreements (collectively, the “Option Agreements”) representing the
Options.

 

In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend the Employment Agreement
as follows:

 

1. Section 8(a)(i)(B) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted therefor:

 

“B. an amount equal to two times the sum of Executive’s Base Salary in effect as
of the Date of Termination plus Executive’s target annual bonus for the year in
which the Date of Termination occurs”

 

2. Section 8(a)(ii) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted therefore:

 

“(ii) for a period of twenty-four (24) months after the Date of Termination,
Executive shall continue to participate in the health and welfare benefit plans
and arrangements of the Company as provided in Section 5(c) on the same basis
and at the same cost to Executive as on the Date of Termination. The obligation
of the Company to provide such continued health and welfare coverage shall
terminate upon Executive’s obtaining other employment to the extent that such
health and welfare coverage is provided by the new employer; and”

 

3. The Employment Agreement, the Options and the Option Agreements are hereby
amended by deleting any provisions inconsistent with the following (relating to
acceleration of vesting upon a Change in Control and termination of employment)
and substituting therefore the following provision:

 

“Immediately prior to the occurrence of a Change in Control (as defined in
Section 6(d) of the Employment Agreement), all Options will automatically vest
as to one-half of the then-unvested shares (rounded down to the nearest whole
number), and if, at any time within one year following a Change in Control,
Executive voluntarily resigns because he is not offered continued Comparable
Employment (as defined in Section 6(e)



--------------------------------------------------------------------------------

of the Employment Agreement) or Executive’s employment is terminated by the
Company without Cause (as defined in Section 6(e) of the Employment Agreement),
then all remaining unvested Options will automatically vest.”

 

4. The Employment Agreement, the Options and the Option Agreements are hereby
amended by deleting any provisions inconsistent with the following (relating to
post-termination exercise period of the Options) and substituting therefore the
following provision:

 

“Regardless of whether a Change in Control shall have occurred, upon Executive’s
termination of employment form the Company by reason of (A) his death,
Disability or Retirement (as such terms are defined in the Employment
Agreement), (B) the Company’s termination of such employment without Cause (as
defined in the Employment Agreement), or (C) Executive’s voluntary resignation
for any reason, the Options, to the extent exercisable as of the date of such
termination of employment, shall remain exercisable for a period of four years
after such termination of Executive’s employment, subject to Section 11(b) of
the Company’s Amended and Restated 1996 Equity Incentive Plan or the
corresponding provision of the plan under which such options were granted

 

5. As amended hereby, the Employment Agreement, the Options and the Option
Agreements shall be and remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

EXECUTIVE

/s/ Patrick M. Murphy

--------------------------------------------------------------------------------

Patrick M. Murphy

PARADYNE NETWORKS, INC.

By:

 

/s/ Sean E. Bellanger

--------------------------------------------------------------------------------

Sean E. Bellanger

 

- 2 -